EIGER APPROVED TO LIST ON CNQ Toronto, April 25, 2008 - Eiger Technology (CNQ: GAME, OTCBB: ETIFF) ("Eiger" or the “Company”) is pleased to announce that it has received approval to list on the Canadian Trading and Quotation System Inc. (“CNQ”), Canada’s newest stock exchange.The Company will commence trading on the CNQ on April 28, 2008 under the symbol "GAME", which coincides with the Company’s intended name change to “Game Corp.” Launched in 2003, the CNQ is the first new Canadian stock exchange in over 70 years and has established itself as an alternative for emerging public companies.The CNQ offers simplified reporting requirements and cost effective policies.Fully recognized under the same rules and regulations as other Canadian exchanges, the CNQ has eliminated duplication of documentation and disclosure already required under substantial new reforms in securities laws and regulations over the past 5 years, thereby focusing only on stock exchange listing requirements, resulting in a commensurate reduction in professional fees. "The CNQ’s high standard of disclosure and low cost, streamlined policies are aligned to the Company’s new direction and gaming strategy going forward" stated John G.
